DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A battery…comprising: multiple prismatic battery cells which are arranged in a battery housing of the battery and each have two connections for electrically contacting the battery cell and a cell housing”, in lines 1-3. It is unclear as to what “each” in the limitation “each have two connections” is referring to. For example, the skilled artisan could interpret the limitation to mean 1) each of the multiple prismatic battery cells have two connections, OR 2) each of the multiple prismatic battery cells and the battery have two connections, OR 3) each of the multiple prismatic battery cells and the battery housing, have two connections. The examiner notes that for purposes of examination the limitation has been interpreted to mean each of the multiple prismatic battery cells have two connections. Claims 2-9 and 11-20 are also rejected due to their dependency on Claim 1.
Claims 4, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the formed regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 4 depends, recites a “formed metal sheet part” in lines 6-7, but does not disclose “the formed regions”. It would be unclear to the skilled artisan if “the formed regions” are referring to the “formed metal sheet part” of Claim 1, or some other region entirely. The examiner notes that for purposes of examination, “the formed regions” of Claim 4 will be interpreted according to the description of “formed regions” found in Claim 2, line 3. Claims 16 and 19 are also rejected due to their dependency upon Claim 4. 
Claim 4 recites the limitation "the formed plate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 4 depends, recites a “formed metal sheet part” in lines 6-7, but does not disclose “the formed plate part”. It would be unclear to the skilled artisan if “the formed plate part” is referring to the “formed metal sheet part” of Claim 1, or some other element entirely. The examiner notes that for purposes of examination, “the formed plate part” will be interpreted to refer to the “formed metal sheet part” of Claim 1. Claims 16 and 19 are also rejected due to their dependency upon Claim 4. 
Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the recesses" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would not be clear to the skilled artisan what exactly is being referred to as “the recesses”, as it is not recited anywhere within Claim 1, upon which Claim 5 depends. The examiner notes that for purposes of examination, “the recesses” will be interpreted according to the description found in Claim 2. Claim 20 is also rejected due to its dependency upon Claim 5. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claim 1, upon which Claim 6 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the first wall” as there is no recitation of such an element in Claim 1, upon which Claim 7 depends. The examiner notes that for purposes of examination, “the first wall” will be interpreted according to the description of “a first wall” found in Claim 5.
Claim 7 recites the limitation "the second wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claim 1, upon which Claim 7 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the third wall” as there is no recitation of such an element in Claim 1, upon which Claim 8 depends. The examiner notes that for purposes of examination, “the third wall” will be interpreted according to the description of “at least one third wall” found in Claim 7.
Claim 8 recites the limitation "the first wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the first wall” as there is no recitation of such an element in Claim 1, upon which Claim 8 depends. The examiner notes that for purposes of examination, “the first wall” will be interpreted according to the description of “a first wall” found in Claim 5.
Claim 8 recites the limitation "the second wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claim 1, upon which Claim 8 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the first wall” as there is no recitation of such an element in Claim 1, upon which Claim 9 depends. The examiner notes that for purposes of examination, “the first wall” will be interpreted according to the description of “a first wall” found in Claim 5.
Claim 9 recites the limitation "the at least one second wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the at least one second wall” as there is no recitation of such an element in Claim 1, upon which Claim 9 depends. The examiner notes that for purposes of examination, “the at least one second wall” will be interpreted according to the description found in Claim 5.
Claim 9 recites the limitation "the at least one third wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the at least one third wall” as there is no recitation of such an element in Claim 1, upon which Claim 9 depends. The examiner notes that for purposes of examination, “the at least one third wall” will be interpreted according to the description found in Claim 7.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “A method for producing a battery…wherein the battery has multiple prismatic battery cells which are arranged in a battery housing of the battery and each have two connections for electrically contacting the battery cell and a cell housing”, in lines 1-4. It is unclear as to what “each” in the limitation “each have two connections” is referring to. For example, the skilled artisan could interpret the limitation to mean 1) each of the multiple prismatic battery cells have two connections, OR 2) each of the multiple prismatic battery cells and the battery have two connections, OR 3) each of the multiple prismatic battery cells and the battery housing, have two connections. The examiner notes that for purposes of examination the limitation has been interpreted to mean each of the multiple prismatic battery cells have two connections.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the formed plate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, upon which Claim 12 depends, recites a “formed metal sheet part” in line 1, but does not disclose “the formed plate part”. It would be unclear to the skilled artisan if “the formed plate part” is referring to the “formed metal sheet part” of Claim 2, or some other element entirely. The examiner notes that for purposes of examination, “the formed plate part” will be interpreted to refer to the “formed metal sheet part” of Claim 2.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the formed regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 13 depends via Claim 3, recites a “formed metal sheet part” in lines 6-7, but does not disclose “the formed regions”. It would be unclear to the skilled artisan if “the formed regions” are referring to the “formed metal sheet part” of Claim 1, or some other region entirely. The examiner notes that for purposes of examination, “the formed regions” of Claim 13 will be interpreted according to the description of “formed regions” found in Claim 2, line 3. 
Claim 13 recites the limitation "the formed plate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 13 depends via Claim 3, recites a “formed metal sheet part” in lines 6-7, but does not disclose “the formed plate part”. It would be unclear to the skilled artisan if “the formed plate part” is referring to the “formed metal sheet part” of Claim 1, or some other element entirely. The examiner notes that for purposes of examination, “the formed plate part” will be interpreted to refer to the “formed metal sheet part” of Claim 1.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the recesses" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would not be clear to the skilled artisan what exactly is being referred to as “the recesses”, as it is not recited anywhere within Claims 1 and 3, upon which Claim 15 depends. The examiner notes that for purposes of examination, “the recesses” will be interpreted according to the description found in Claim 2. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the recesses" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It would not be clear to the skilled artisan what exactly is being referred to as “the recesses”, as it is not recited anywhere within Claims 1 and 4, upon which Claim 16 depends. The examiner notes that for purposes of examination, “the recesses” will be interpreted according to the description found in Claim 2. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claims 1 and 2, upon which Claim 17 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claims 1 and 3, upon which Claim 18 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It would be unclear to the skilled artisan what is being referred to as “the second wall” as there is no recitation of such an element in Claims 1 and 4, upon which Claim 19 depends. The examiner notes that for purposes of examination, “the second wall” will be interpreted according to the description of “at least one second wall” found in Claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0267580 A1) further in view of Aizawa (US 2018/0151859 A1).
Regarding Claim 1:
Kim discloses a battery for a motor vehicle, comprising: multiple prismatic battery cells (battery pack, 100) which are arranged in a left-right orientation, and each have two connections (output terminals, E1/E2) for electrically contacting the battery cell (battery pack, 100) (Figures 1, 8, and 9, [0003-0004, 0053, 0113]). Kim further discloses a cell housing (front case, 110) having an outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) which is fluidically connected to an interior of the cell housing (front case, 110) via a pressure relief valve (pressure regulating valve, VA) and through which gas can be discharged from the interior (Figure 1, [0055, 0059]). Kim further discloses that each of the battery cells (battery pack, 100) is overlapped by a separate formed sheet metal part (rear case, 120) which is arranged spaced apart from the respective outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) and, with the respective cell housing (front case, 110), encloses a flow space (see annotated Figure 1 below) into which the outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) opens  (Figure 1, [0053, 0059]). 
Kim is deficient in disclosing a battery housing wherein the multiple prismatic battery cells are arranged.
Aizawa discloses a battery module (1) for a motor vehicle comprising: multiple prismatic battery cells (2) which are arranged in a stack (3) and placed in a battery housing (end plates, 4, and side surface holding plates, 5) (Figure 2, [0025, 0027]). Aizawa further discloses that the battery housing (end plates, 4, and side surface holding plates, 5) includes a side surface holding plate (5) which is mounted to a side of the battery cell stack (3) and is connected to the cell holders (21) (Figure 2, [0027, 0036]). Aizawa teaches that such a battery housing (end plates, 4, and side surface holding plates, 5) configuration allows the battery cells (2) to be reliably held within the battery module (1) (Figure 2, [0035]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to include the battery housing of Aizawa to encase the arrangement of battery cells in Kim, in order to provide a method which may hold the battery cells together in a reliable manner, as taught by Aizawa. By doing so, all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    821
    640
    media_image1.png
    Greyscale

Annotated Figure 1 (Kim US 2019/0267580 A1)
Regarding Claim 2 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the formed sheet metal part (rear case, 120) has recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude) which are penetrated by the connections (output terminals, E1/E2) of the respective battery cell (battery pack, 100), wherein the formed sheet metal part (rear case, 120) has formed regions (see annotated Figure 5 below) enclosing the recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude), in which the formed sheet metal part (rear case, 120) is formed in the direction facing away from the cell housing (front case, 110) (Figures 2 and 5, [0058]). Thus, all of the limitations of Claim 2 are met.

    PNG
    media_image2.png
    612
    785
    media_image2.png
    Greyscale

Annotated Figure 5 (Kim US 2019/0267580 A1)
Regarding Claim 3 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the connections (output terminals, E1/E2) and the outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) are provided on an upper side of the battery cell (battery pack, 100) (see Figure 2). Thus, all of the limitations of Claim 3 are met.
Regarding Claim 4 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses a central part (see annotated Figure 5 above)  lying between the formed regions (see annotated Figure 5 above) and outer parts (see annotated Figure 5 above) lying on opposite sides of the formed plate part (rear case, 120) lie in an imaginary plane and the formed regions are arranged at least in sections on the side of the plane facing away from the cell housing (front case, 110) (see Figures 2 and 5). Thus, all of the limitations of Claim 4 are met.
Regarding Claim 5 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude) are formed in a first wall (upper surface of rear case, 120) of the formed sheet metal part (rear case, 120), from which at least one second wall (rear side, B) angled with respect to the first wall (upper surface of rear case, 120) extends, which engages between two of the battery cells (battery pack, 100) (Figures 1 and 8, [0055]). Thus, all of the limitations of Claim 5 are met.
Regarding Claim 6 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that at least one formfitting device (protrusions on peripheral edges of rear side, B) is formed on the second wall (rear side, B) (see Figure 1).
	Kim is deficient in disclosing that the formfitting device of the second wall device cooperates with a formfitting counter-device of the battery housing to hold the formed sheet metal part on the battery housing.
	Aizawa further discloses that a side surface facing wall portion (23) is formed as a rectangular frame shape on the side surfaces of the battery cell stack (3) (Figure 3, [0036]). Aizawa further discloses that the side surface facing wall portion (23) serves to attach the battery cell stack (3) to the battery housing (end plates, 4, and side surface holding plates, 5) via engagement with projected engagement portions (23b), which allows for the battery cells (2) to be held reliably within the battery housing (end plates, 4, and side surface holding plates, 5) (Figures 1 and 3, [0035-0036]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to incorporate the concept taught by Aizawa and have the formfitting device of the second wall cooperate with a formfitting counter-device formed on the battery housing of Kim, as it is known in the art as a method of securing a plurality of battery cells to a battery housing and would provide a reliable way to secure the battery cells within the housing, as taught by Aizawa. By doing so, all of the limitations of Claim 6 are met.

Regarding Claim 7 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the sheet metal part (rear case, 120) has at least one third wall (lateral sides, SP) which extends from the first wall (upper surface of rear case, 120) and is angled with respect to the first wall (upper surface of rear case, 120), wherein the third wall (lateral sides, SP) is also angled with respect to the second wall (rear side, B) (see Figures 1 and 4). Thus, all of the limitations of Claim 7 are met.
Regarding Claim 8 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the third wall (lateral sides, SP), starting from the first wall (upper surface of rear case, 120), extends in the same direction as the second wall (rear side, B) (see Figures 1 and 4). Thus, all of the limitations of Claim 8 are met.
Regarding Claim 9 (Dependent Upon Claim 1):
	Kim as modified by Aizawa discloses the battery of Claim 1 as set forth above. Kim further discloses that the first wall (upper surface of rear case, 120), the at least one second wall (rear side, B), and the at least one third wall (lateral sides, SP) are made in one piece and of the same material and are produced by forming a plate (Figures 1 and 4, [0078]). Thus, all of the limitations of Claim 9 are met.
Regarding Claim 10:
Kim discloses a method [0046, 0078-0080] for producing a battery for a motor vehicle, comprising: multiple prismatic battery cells (battery pack, 100) which are arranged in a left-right orientation, and each have two connections (output terminals, E1/E2) for electrically contacting the battery cell (battery pack, 100) (Figures 1, 8, and 9, [0003-0004, 0053, 0113]). Kim further discloses a cell housing (front case, 110) having an outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) which is fluidically connected to an interior of the cell housing (front case, 110) via a pressure relief valve (pressure regulating valve, VA) and through which gas can be discharged from the interior (Figure 1, [0055, 0059]). Kim further discloses that each of the battery cells (battery pack, 100) is overlapped by a separate formed sheet metal part (rear case, 120) which is arranged spaced apart from the respective outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) and, with the respective cell housing (front case, 110), encloses a flow space (see annotated Figure 1 below) into which the outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) opens  (Figure 1, [0053, 0059]). 
The examiner notes that though Kim does not explicitly describe the disclosed invention using terminology such as “a method of producing a battery”, the skilled artisan would appreciate that the details provided within necessarily provide a method of producing a battery as details are disclosed regarding how to arrange components of the battery, how various components of the battery are formed, etc., thus, Kim does in fact disclose a method of producing a battery.
Kim is deficient in disclosing a battery housing wherein the multiple prismatic battery cells are arranged.
Aizawa discloses a battery module (1) for a motor vehicle comprising: multiple prismatic battery cells (2) which are arranged in a stack (3) and placed in a battery housing (end plates, 4, and side surface holding plates, 5) (Figure 2, [0025, 0027]). Aizawa further discloses that the battery housing (end plates, 4, and side surface holding plates, 5) includes a side surface holding plate (5) which is mounted to a side of the battery cell stack (3) and is connected to the cell holders (21) (Figure 2, [0027, 0036]). Aizawa teaches that such a battery housing (end plates, 4, and side surface holding plates, 5) configuration allows the battery cells (2) to be reliably held within the battery module (1) (Figure 2, [0035]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of producing a battery of Kim to implement having the battery housing of Aizawa to encase the arrangement of battery cells in Kim, in order to provide a method which may hold the battery cells together in a reliable manner, as taught by Aizawa. By doing so, all of the limitations of Claim 10 are met.

    PNG
    media_image3.png
    828
    645
    media_image3.png
    Greyscale

Annotated Figure 1 (Kim US 2019/0267580 A1)
Regarding Claim 11 (Dependent Upon Claim 2):
Kim as modified by Aizawa discloses the battery of Claim 2 as set forth above. Kim further discloses that the connections (output terminals, E1/E2) and the outflow opening (opening of front case, 110, wherein the pressure regulating valve, VA is inserted) are provided on an upper side of the battery cell (battery pack, 100) (see Figure 2). Thus, all of the limitations of Claim 11 are met.
Regarding Claim 12 (Dependent Upon Claim 2):
	Kim as modified by Aizawa discloses the battery of Claim 2 as set forth above. Kim further discloses a central part (see annotated Figure 5 above)  lying between the formed regions (see annotated Figure 5 above) and outer parts (see annotated Figure 5 above) lying on opposite sides of the formed plate part (rear case, 120) lie in an imaginary plane and the formed regions are arranged at least in sections on the side of the plane facing away from the cell housing (front case, 110) (see Figures 2 and 5). Thus, all of the limitations of Claim 12 are met.
Regarding Claim 13 (Dependent Upon Claim 3):
	Kim as modified by Aizawa discloses the battery of Claim 3 as set forth above. Kim further discloses a central part (see annotated Figure 5 above)  lying between the formed regions (see annotated Figure 5 above) and outer parts (see annotated Figure 5 above) lying on opposite sides of the formed plate part (rear case, 120) lie in an imaginary plane and the formed regions are arranged at least in sections on the side of the plane facing away from the cell housing (front case, 110) (see Figures 2 and 5). Thus, all of the limitations of Claim 13 are met.
Regarding Claim 14 (Dependent Upon Claim 2):
	Kim as modified by Aizawa discloses the battery of Claim 2 as set forth above. Kim further discloses that the recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude) are formed in a first wall (upper surface of rear case, 120) of the formed sheet metal part (rear case, 120), from which at least one second wall (rear side, B) angled with respect to the first wall (upper surface of rear case, 120) extends, which engages between two of the battery cells (battery pack, 100) (Figures 1 and 8, [0055]). Thus, all of the limitations of Claim 14 are met.
Regarding Claim 15 (Dependent Upon Claim 3):
	Kim as modified by Aizawa discloses the battery of Claim 3 as set forth above. Kim further discloses that the recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude) are formed in a first wall (upper surface of rear case, 120) of the formed sheet metal part (rear case, 120), from which at least one second wall (rear side, B) angled with respect to the first wall (upper surface of rear case, 120) extends, which engages between two of the battery cells (battery pack, 100) (Figures 1 and 8, [0055]). Thus, all of the limitations of Claim 15 are met.

Regarding Claim 16 (Dependent Upon Claim 4):
	Kim as modified by Aizawa discloses the battery of Claim 4 as set forth above. Kim further discloses that the recesses (holes in first height-difference surface, S1, from which output terminals, E1/E2, protrude) are formed in a first wall (upper surface of rear case, 120) of the formed sheet metal part (rear case, 120), from which at least one second wall (rear side, B) angled with respect to the first wall (upper surface of rear case, 120) extends, which engages between two of the battery cells (battery pack, 100) (Figures 1 and 8, [0055]). Thus, all of the limitations of Claim 16 are met.
Regarding Claim 17 (Dependent Upon Claim 2):
	Kim as modified by Aizawa discloses the battery of Claim 2 as set forth above. Kim further discloses that at least one formfitting device (protrusions on peripheral edges of rear side, B) is formed on the second wall (rear side, B) (see Figure 1).
	Kim is deficient in disclosing that the formfitting device of the second wall device cooperates with a formfitting counter-device of the battery housing to hold the formed sheet metal part on the battery housing.
	Aizawa further discloses that a side surface facing wall portion (23) is formed as a rectangular frame shape on the side surfaces of the battery cell stack (3) (Figure 3, [0036]). Aizawa further discloses that the side surface facing wall portion (23) serves to attach the battery cell stack (3) to the battery housing (end plates, 4, and side surface holding plates, 5) via engagement with projected engagement portions (23b), which allows for the battery cells (2) to be held reliably within the battery housing (end plates, 4, and side surface holding plates, 5) (Figures 1 and 3, [0035-0036]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to incorporate the concept taught by Aizawa and have the formfitting device of the second wall cooperate with a formfitting counter-device formed on the battery housing of Kim, as it is known in the art as a method of securing a plurality of battery cells to a battery housing and would provide a reliable way to secure the battery cells within the housing, as taught by Aizawa. By doing so, all of the limitations of Claim 17 are met.
Regarding Claim 18 (Dependent Upon Claim 3):
	Kim as modified by Aizawa discloses the battery of Claim 3 as set forth above. Kim further discloses that at least one formfitting device (protrusions on peripheral edges of rear side, B) is formed on the second wall (rear side, B) (see Figure 1).
	Kim is deficient in disclosing that the formfitting device of the second wall device cooperates with a formfitting counter-device of the battery housing to hold the formed sheet metal part on the battery housing.
	Aizawa further discloses that a side surface facing wall portion (23) is formed as a rectangular frame shape on the side surfaces of the battery cell stack (3) (Figure 3, [0036]). Aizawa further discloses that the side surface facing wall portion (23) serves to attach the battery cell stack (3) to the battery housing (end plates, 4, and side surface holding plates, 5) via engagement with projected engagement portions (23b), which allows for the battery cells (2) to be held reliably within the battery housing (end plates, 4, and side surface holding plates, 5) (Figures 1 and 3, [0035-0036]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to incorporate the concept taught by Aizawa and have the formfitting device of the second wall cooperate with a formfitting counter-device formed on the battery housing of Kim, as it is known in the art as a method of securing a plurality of battery cells to a battery housing and would provide a reliable way to secure the battery cells within the housing, as taught by Aizawa. By doing so, all of the limitations of Claim 18 are met.
Regarding Claim 19 (Dependent Upon Claim 4):
	Kim as modified by Aizawa discloses the battery of Claim 4 as set forth above. Kim further discloses that at least one formfitting device (protrusions on peripheral edges of rear side, B) is formed on the second wall (rear side, B) (see Figure 1).
	Kim is deficient in disclosing that the formfitting device of the second wall device cooperates with a formfitting counter-device of the battery housing to hold the formed sheet metal part on the battery housing.
	Aizawa further discloses that a side surface facing wall portion (23) is formed as a rectangular frame shape on the side surfaces of the battery cell stack (3) (Figure 3, [0036]). Aizawa further discloses that the side surface facing wall portion (23) serves to attach the battery cell stack (3) to the battery housing (end plates, 4, and side surface holding plates, 5) via engagement with projected engagement portions (23b), which allows for the battery cells (2) to be held reliably within the battery housing (end plates, 4, and side surface holding plates, 5) (Figures 1 and 3, [0035-0036]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to incorporate the concept taught by Aizawa and have the formfitting device of the second wall cooperate with a formfitting counter-device formed on the battery housing of Kim, as it is known in the art as a method of securing a plurality of battery cells to a battery housing and would provide a reliable way to secure the battery cells within the housing, as taught by Aizawa. By doing so, all of the limitations of Claim 19 are met.
Regarding Claim 20 (Dependent Upon Claim 5):
	Kim as modified by Aizawa discloses the battery of Claim 5 as set forth above. Kim further discloses that at least one formfitting device (protrusions on peripheral edges of rear side, B) is formed on the second wall (rear side, B) (see Figure 1).
	Kim is deficient in disclosing that the formfitting device of the second wall device cooperates with a formfitting counter-device of the battery housing to hold the formed sheet metal part on the battery housing.
	Aizawa further discloses that a side surface facing wall portion (23) is formed as a rectangular frame shape on the side surfaces of the battery cell stack (3) (Figure 3, [0036]). Aizawa further discloses that the side surface facing wall portion (23) serves to attach the battery cell stack (3) to the battery housing (end plates, 4, and side surface holding plates, 5) via engagement with projected engagement portions (23b), which allows for the battery cells (2) to be held reliably within the battery housing (end plates, 4, and side surface holding plates, 5) (Figures 1 and 3, [0035-0036]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Kim to incorporate the concept taught by Aizawa and have the formfitting device of the second wall cooperate with a formfitting counter-device formed on the battery housing of Kim, as it is known in the art as a method of securing a plurality of battery cells to a battery housing and would provide a reliable way to secure the battery cells within the housing, as taught by Aizawa. By doing so, all of the limitations of Claim 20 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724